DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-30 and 32-34 are allowed.  The claims are allowed for the same reasons set out in the Notice of Allowance dated 01/25/2022 and are repeated herein.  The newly cited prior art in the IDS dated 04/18/2022 does not affect the allowability of the claims.
The prior art does not teach or disclose a method for configuring conveyor segment(s) having a conveyor drive and a sensor, both in communication with a self-configuring control unit comprising the steps elucidated in the claims in combination with the methods claimed below:
- as to claim 19, each motor connection socket is polled and a comparison is made to determine whether an interference signal is received and determine whether each motor drive is connected to the motor connection socket;
- as to claim 20, the control unit having a plurality of motor connection sockets and an assignment plan is calculated and compared with a reference plan and that a signal is generated for any divergence from the reference plan;
- as to claim 21, the same as claim 20 but regarding sensor connection sockets and not motor connection sockets;
- as to claim 22. the control unit having a plurality of sensor connection sockets and an assignment plan is calculated and compared with a reference plan and that a signal is generated for any divergence from the reference plan;
- as to claim 23. the processor compares detected sensors with detected conveyor drives and generates an error message if detected sensors is greater than detected drives;
- as to claim 24, wherein different types of sensors are determined by a processor outputting a signal to each socket and receiving an input signal, comparing with a reference value and determining the sensor type based on the comparison;
- as to claim 28. wherein connected sensors are assigned to connected drives and then placing an object on the segment, activating the conveyor drive, monitoring the sensors and assigning the drive to a sensor which changes its signal after activation of the conveyor drive;
- as to claim 29, wherein the detection of a non-assigned conveyor drive is done with manual intervention;
- as to claim 32, wherein a signal is generated based on a signal comparison and by which is formed a message according to a predetermined sequence of start-stop operations of the conveyor device.
Claim 33 is allowable because the prior art does not teach or disclose a control unit for conveyor segments wherein each segment comprises a drive in signal communication with a control unit via a motor connection socket and a detection sensor also in signal communication with a control unit via a sensor connection socket, a self-configuring processor that receives a signal from the motor connection socket or sensor connection socket, compared them and determined whether a drive or sensor is connected to a motor socket or a sensor socket of the control unit based on the comparison of the signals with a reference value.
Claim 34 is allowable for a self-configuring control unit based on signal communication with bot the motor connection socket and sensor connection socket, and outputting visual signal indicating an installation state based upon a predetermined sequence of movements by the conveyor drive.
The following is applied to all the allowed claims, the combination with the rest of the claim language is not taught or fairly suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651